Exhibit 10.1 Second Amendment to the Executive Change in Control Severance Agreement (as Amended and Restated) effective as of April 28, 2009 (the “Effective Date”) by and between Frontier Oil Corporation (the “Company”) and Michael C. Jennings (the “Executive”) WITNESSETH: WHEREAS the Company and the Executive have entered into that certain Executive Change in Control Severance Agreement (as Amended and Restated) as of December 30 , 2008 (the “Prior Agreement”); and WHEREAS, the parties desire to amend and restate the Prior Agreement as set forth herein, NOW, THEREFORE, in consideration of the premises and covenants contained herein and in the Prior Agreement, and other good, valuable and binding consideration, the receipt and sufficiency of which are hereby acknowledged, the Prior Agreement is hereby amended as follows: Paragraph 1.03 is replaced in its entirety with the following: 1.03Except as provided below, this Agreement automatically shall terminate in the event the Executive ceases for any reason to be an employee of the Company and its affiliates prior to a Change in Control; provided, however, if the Executive’s employment is terminated during the six-month period preceding a “change in control event” (within the meaning of Section 409A(a)(2)(A)(v) of the Internal
